1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHRISTINE TAYLOR,                               ) Case No.: 1:17-cv-1669 - JLT
                                                     )
12                  Plaintiff,                       ) ORDER DISCHARGING ORDER TO SHOW
                                                     ) CAUSE
13          v.                                       )
                                                     )
14   ERIC HARDIN, et al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          Recently, the Court ordered the plaintiff to show cause why sanctions should not be imposed

18   for her failure to appear at the mid-discovery status conference and for her repeated refusal to comply

19   with the Court’s orders that she stop emailing the Court. (Doc. 30) Ms. Taylor has filed a response.

20   (Doc. 31) Though the Court finds that Ms. Taylor’s response to be inadequate, it will nonetheless

21   DISCHARGE the order to show cause without sanctions. However, any further failure on the

22   plaintiff’s part to comply with the Court’s orders will result in sanctions, which may include

23   terminating sanctions.

24          I.      Analysis

25          The plaintiffs that she did not intend to violate the Court’s orders. (Doc. 31 at 1) She points to

26   the fact that she merely sent an email requesting to appear by telephone at the mid-discovery status

27   conference as if she has made no other email contact. Id. This is a wild misstatement of the facts.

28          The plaintiff sent an email in the early morning hours of October 5, 2018, seeking to appear by

                                                        1
1    telephone at the hearing later in the morning. The Clerk of the Court received it at the start of the

2    business day and promptly responded with instructions.1 The Court has no problem with this

3    communication, as noted in the Court’s earlier order. (Doc. 30 at 1, n. 1) The Court’s order to show

4    cause was directed at the numerous other email communications sent by Ms. Taylor seeking to have

5    the Court take action. The Court has instructed her repeatedly that she must file motions and that

6    absent filing, the information contained in the emails is simply disregarded.

7            Ms. Taylor suggests that these emails are “proposed orders.” She misunderstands the phrase.

8    A “proposed order” is not a motion. Motions must be filed. A “proposed order,” is provided by the

9    party making the motion, to assist the Court in drafting an order after it has considered and heard a

10   motion. It is not a mechanism to avoid filing a formal motion.

11           Ms. Taylor takes exception to the Court’s refusal to allow her to file electronically.2 However,

12   she has never properly sought to file electronically. The Court’s order, dated August 30, 2018, noted

13   this and instructed her to file a motion. (Doc. 25) The Court noted,

14           Any pro se litigant seeking electronic filing permission may not simply e-mail a request
             for such permission, but must follow the guidelines set forth by Local Rule 133(b)(3),
15           which provide: “Requests to use paper or electronic filing as exceptions from these
             Rules shall be submitted as stipulations as provided in L.R. 143 or, if a stipulation
16           cannot be had, as written motions setting out an explanation of reasons for the
             exception.”
17
18   Id. at 2. Despite this, Ms. Taylor has not filed the proper motion. In any event, given her constant

19   barrage of emails, the Court would be reluctant, indeed, to allow her to file electronically. Moreover,

20   the reason the Court has gleaned for the request—that she wishes to avoid the cost of stamps—is

21   insufficient.

22           Ms. Taylor seems to justify her actions be reliance on state law rules. (Doc. 31 at 1) However,

23   she chose to file in federal court and, therefore, the federal rules—not state rules—apply. She is

24   obligated to research to determine the proper rules that apply or, if this is not possible, to retain an

25
     1
26     Ms. Taylor has sent emails from a variety of email addresses. This email was sent from an account named
     “CHEYENNE.” Ms. Taylor asserts that she did not receive a response to this email. The Court cannot speak to this but it
27   can speak to the fact that the Clerk of the Court sent a response as soon as possible at the start of the business day.
     2
       She asserts that the Court has failed to demonstrate good cause for its refusal to allow her to electronically file
28   documents. It is her burden to demonstrate that her request should be granted; it is not the Court’s obligation to
     demonstrate why is should not be granted.

                                                                2
1    attorney to assist her. In fact, she is urged in the strongest possible terms to consult a lawyer or to seek

2    other assistance from a trained professional to prosecute this case. Her current conduct, places her

3    case at extreme risk of being dismissed.

4             Based upon the foregoing, the Court ORDERS:

5             1.     The order to show cause is DISCHARGED. Nevertheless, she SHALL:

6                    a.     Comply with the applicable federal rules;

7                    b.     Immediately stop emailing the Court, except when allowed by previous court

8    order.

9             She is further advised that any future failure to comply with this and every other Court

10   order will result in the Court dismissing this action.

11
12   IT IS SO ORDERED.

13      Dated:      October 17, 2018                             /s/ Jennifer L. Thurston
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
